Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 10,
2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00798-CV


                 CHAD R. SEABOLD, M.D., D.D.S, Appellant

                                         V.

                  PHILLIP T. IERO, M.D., D.D.S. AND
             PHILLIP T. IERO, M.D., D.D.S., P.A. NB, Appellees

                     On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-76846


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed June 3, 2013. On May 30, 2014,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.